Citation Nr: 9909414	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of nicotine 
dependence, to include emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs






INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for residuals of 
nicotine dependence, to include emphysema, is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of nicotine 
dependence, to include emphysema, is not well grounded.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he began smoking during service, 
and that as a result he now has residuals of nicotine 
dependence, to include emphysema.



Factual Background

The veteran's service medical records, including his February 
1951 pre-induction examination and his February 1954 
discharge examination, show that clinical evaluation of the 
lungs and chest was normal.  There is no mention of a history 
of nicotine dependence or smoking.

VA X-rays of the chest in May 1978 showed no active pulmonary 
infiltrate or pleural disease.

During a VA examination in November 1978, breath sounds were 
equal bilaterally.  There was no evidence of rales or 
dullness or fluid level in the posterior chest.  There was no 
diagnosis of lung pathology.

Records of VA hospitalization from October 1978 to November 
1978 indicate that pulmonary examination of the veteran did 
not reveal any active pulmonary disease.  

Records of private treatment in April 1978, February 1979, 
June 1979, February 1980, April 1980, September 1981, 
February 1983, and June 1984 reveal diagnoses of acute 
bronchitis.  Records of treatment dated in 1979 (month not 
clear) and March 1983 include two instances of a diagnosis of 
chronic bronchitis.

Chest X-rays in January 1990 showed the lungs to be well 
expanded and clear of infiltrate.  A private record of 
treatment dated in August 1991 describes a long history of 
smoking, and shows a diagnosis of probable chronic 
obstructive pulmonary disease.  

A private record of treatment dated in March 1992 reveals 
that the veteran wanted to quit smoking.  He was sure he 
wanted to quit smoking at that time.  He was given 
medication, in the form of Habitrol patches.

Private medical records of treatment in September 1993, 
September 1995, December 1995, February 1996, March 1996, 
July 1996, February 1997, April 1997, and September 1997 
include diagnoses of chronic obstructive pulmonary disease.  

Analysis

Service-connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  To establish service-
connection for a condition, symptoms during service must be 
identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  38 U.S.C.A. §§ 1110;  38 
C.F.R. § 3.303(a).  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or is the result of disease or injury 
incurred in or made worse by the veteran's military service.  
38 C.F.R. § 3.303(b);  Godfrey v. Derwinski, 2 Vet. App. 352 
(1991).  Additionally, service connection may be granted for 
any disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110;  38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The Office of General Counsel additionally held in that 
opinion, that, on the issue of proximate cause, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-connected nicotine dependence.  Such supervening 
causes may include sustained full remission of the service-
related nicotine dependence and subsequent resumption of the 
use of tobacco products, creating a de novo dependence, or 
exposure to environmental or occupational agents.  VAOPGCPREC 
19-97, holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

However, in the present case, there is no medical evidence of 
record showing that the veteran had nicotine dependence 
during service, or linking nicotine dependence to a current 
disability.  Accordingly, the claim for service connection 
for residuals of nicotine dependence, to include emphysema, 
must be denied as not well grounded.  Epps.  The Board 
further notes that for the same reasons, the criteria for a 
grant of service connection for residuals of nicotine 
dependence pursuant to VAOPGCPREC 19-97, holding (a), are not 
met. 

The Board acknowledges the veteran's contentions, implicit or 
explicit, that he has current residuals, to include 
emphysema, as a result of a nicotine dependence acquired 
during his period of active duty.  A competent medical 
opinion to this effect would be required to well-ground the 
veteran's claim.  The veteran, as a lay person, is not 
competent to provide medical opinions, so that his assertions 
as to medical diagnosis or causation cannot constitute 
evidence of a well-grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit. 



ORDER

The claim for service connection for residuals of nicotine 
dependence, to include emphysema, is denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


